Citation Nr: 0020051	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-05 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for an anxiety disorder.

2.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently evaluated as 40 percent disabling.

3.  Entitlement to service connection for an abdominal 
aneurysm.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

8.  Entitlement a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1939 to April 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  

In his Substantive Appeal, received by the RO in March 1999, 
the veteran listed entitlement to an advisory/independent 
medical opinion, entitlement to adequate reasons and bases, 
entitlement to a thorough and contemporaneous examination, 
and an inadequate VA examination as issues on appeal.  The 
Board would point out, however, that these are ancillary 
issues to the veteran's underlying claims; they are not 
separately appealable issues.  Rather, determinations 
regarding whether an examination or an advisory medical 
opinion is warranted may be contested only as part of an 
appeal on the merits of the decision rendered on the primary 
issues by the agency of original jurisdiction.  See 38 C.F.R. 
§ 3.328 (1999) (regarding independent medical opinions).  
Similarly, the adequacy of the reasons and bases of a 
decision denying benefits may be contested only as a part of 
an appeal on the merits of the decision rendered on the 
primary issues.

The issue of entitlement to TDIU will be addressed in the 
REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's anxiety disorder is productive of symptoms 
that are more than mild in degree, including reported panic 
attacks, possible slight erosion of recent memory, and mild 
to moderate depression.

3.  The veteran's duodenal ulcer is productive of no more 
than moderately severe symptoms; while the veteran has 
reported vomiting several times per week, there is no 
evidence of recent melena, blood with vomiting, anemia, or 
weight loss.

4.  There is no competent medical evidence of a nexus between 
the veteran's current abdominal aneurysm and service.

5.  There is no competent medical evidence of a current back 
disorder.

6.  There is no competent medical evidence of current 
tinnitus.

7.  There is no competent medical evidence of current PTSD.

8.  In a June 1952 rating decision, the RO denied entitlement 
to service connection for nerve-type deafness; the veteran 
was notified of this decision in the same month but submitted 
no response to this decision within one year of notification.

9.  Evidence received since the June 1952 decision is new but 
does not bear directly and substantially upon the question of 
whether the veteran incurred bilateral hearing loss as a 
result of service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for 
an anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9400 (1999).

2.  The criteria for an evaluation in excess of 40 percent 
for the veteran's duodenal ulcer have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.114, Diagnostic Code 7305 (1999).

3.  The claim of entitlement to service connection for an 
abdominal aneurysm is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The June 1952 rating decision denying service connection 
for nerve-type deafness is final.  38 U.S.C.A. § 7104(c) 
(West 1991).

8.  The evidence submitted by the veteran to reopen his claim 
for service connection for bilateral hearing loss is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for higher evaluations

A.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for higher evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  With regard to 
the claim for an increased evaluation for a duodenal ulcer, 
the Board observes that a claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claims under 38 U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, as with the claim for an increased 
evaluation for a duodenal ulcer, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in certain cases 
in which a claim for a higher evaluation stems from an 
initial grant for service connection for the disability at 
issue, as with the claim for a higher initial evaluation for 
an anxiety disorder, multiple ("staged") ratings may be 
assigned if the degree of symptomatology of the disability at 
issue changes during the pendency of the appeal.  See 
generally Fenderson v. West. 12 Vet. App 119 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).

B.  Entitlement to a higher initial evaluation for an anxiety 
disorder

In the appealed April 1998 rating decision, the RO granted 
service connection for an anxiety disorder and assigned a 10 
percent evaluation as of October 1997, the date of receipt of 
the veteran's initial claim for service connection.  The RO 
based this evaluation on the results of the veteran's 
December 1997 VA psychiatric examination, during which he 
complained of chronic anxiety, panic attacks, restlessness, 
and an exaggerated startle response.  Upon examination, the 
veteran was quite visibly anxious and restless, and he 
demonstrated "mild to moderate" depression.  His mood 
appeared to be stable, and he was able to pursue a goal idea 
without any tangentiality or fragmentation of thought.  There 
was no evidence of an underlying thinking disorder, and the 
veteran denied delusions, hallucinations, and suicidal 
ideation.  He was able to do abstract conceptualization 
without difficulty.  Recent and remote memory appeared within 
normal limits, although there appeared to be perhaps "a 
slight erosion" of recent memory by history.  Abstract 
conceptualization was intact.  The veteran stated that he had 
"a tendency to worry and be moderately obsessive 
compulsive."  Insight and judgment appeared to be 
unimpaired.

In summary, the VA examiner found that the veteran developed 
an anxiety disorder in service that was "strongly caused" 
by his ulcer disorder and his concerns about a hemorrhage.  
While the examiner noted some post-traumatic stress 
symptomatology, this examiner found that the veteran had more 
of "a generalized anxiety disorder of a chronic at least 
moderately severe type," as the anxiety symptomatology "has 
persisted and in recent years has become at least moderate in 
its intensity."  Also, the examiner commented that, over the 
years, the veteran's anxiety had interfered with a broad 
range of employment opportunities and that more attention was 
needed for this disorder.  The Axis I diagnosis was a 
generalized anxiety disorder of moderate severity that was 
"service connected", and a Global Assessment of Functioning 
(GAF) score of 65 was assigned.

In an August 1998 statement, a readjustment counseling 
specialist from the Vet Center in Lincoln made note of 
several of the veteran's current complaints, including 
certain situations that made him feel like he was back in the 
military, jumpiness in response to noises, disruption of 
sleep, and difficulty expressing his feelings.  This 
counselor noted that the veteran's Mississippi Scale for 
Combat-Related PTSD scores were not within the range that 
identifies PTSD.

As the veteran's initial claim was received in October 1997, 
the RO has evaluated his service-connected anxiety disorder 
at the 10 percent rate under 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1999).  Under this section, generalized anxiety 
disorder which is productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication, warrants a 10 percent 
evaluation.  A 30 percent evaluation is in order in cases of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted in cases of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation or mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

In this case, the psychiatrist who examined the veteran in 
December 1997 described his anxiety problems as alternatively 
moderate to severe and moderate, while the assigned GAF score 
of 65 signifies, under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), some mild symptoms (e.g., a depressed mood 
and mild insomnia) or some difficulty in social, occupation, 
or school functioning, but with generally pretty good 
functioning and some meaningful interpersonal relationships.  
In terms of specific symptoms, the Board observes that the 
examiner noted a possible slight erosion of recent memory, 
despite recent and remote memory within normal limits.  Also, 
the veteran reported panic attacks and sleep impairment, and 
the examiner noted mild to moderate depression.  However, 
there was no evidence of impaired insight and judgment.

Overall, the veteran's disability picture appears to more 
closely fit the criteria for a 30 percent evaluation than 
that for a 10 percent evaluation under Diagnostic Code 9400, 
particularly given the VA examiner's comments to the effect 
that the veteran's symptomatology was more than mild in 
degree.  However, while the examiner commented at one point 
in the examination report that the veteran's anxiety disorder 
was of "moderately severe" type, the symptomatology shown 
upon examination and the assigned GAF score of 65 indicate 
that, on balance, the psychiatric findings of record more 
closely fit the criteria for a 30 percent evaluation than 
that for a 50 percent evaluation.  Specifically, the Board 
observes the absence of such symptoms as a flattened affect, 
impaired judgment and abstract thinking, and memory retention 
of only highly learned material.

In conclusion, the Board finds that the criteria for a 30 
percent evaluation, and not more, have been met for the 
veteran's anxiety disorder.  In reaching this decision, the 
Board finds that the evidence does not raise the question of 
whether an even higher evaluation was warranted for any 
periods of time following the initial grant of service 
connection so as to warrant "staged" ratings due to a 
significant change in the level of disability.  Rather, the 
symptomatology reported during the pendency of this appeal 
has remained essentially consistent, with the degree of 
severity at all times fully contemplated by the assigned 
evaluation.  Moreover, the veteran has not alleged, and the 
record does not demonstrate, that any recent findings were 
used in any way to deprive him of a higher rating when he was 
originally evaluated by the VA.  See Fenderson v. West, 
supra.

B.  Entitlement to an increased evaluation for a duodenal 
ulcer

In a May 1945 rating decision, the St. Louis, Missouri VARO 
granted service connection for a peptic ulcer of the duodenum 
on the basis of in-service incurrence.  A 30 percent 
evaluation was assigned, effective from April 1945, the date 
of discharge from service.  In an October 1946 rating 
decision, the Lincoln VARO increased this evaluation to 40 
percent, effective from April 1946, but, following a 
September 1948 VA examination showing improvement, the RO 
decreased this evaluation to 10 percent, effective from 
November 1948, in a September 1948 rating decision.  
Following a period of hospitalization for the veteran's 
ulcer, the RO, in a June 1949 rating decision, assigned a 20 
percent evaluation effective as of January 1949 and a 40 
percent evaluation effective as of May 1949.  The 40 percent 
evaluation has since remained in effect and is protected from 
reduction under 38 C.F.R. § 3.951(b) (1999).

In December 1997, the veteran underwent a VA stomach, 
duodenum, and peritoneal adhesions examination.  During this 
examination, he reported vomiting two to three times a week 
but stated that he had not vomited blood or melena recently.  
Tagamet and Di-Gel were listed as his medications.  The 
veteran also reported diarrhea two to three times per day and 
cramping abdominal pain from time to time.  He stated that 
his weight was stable at approximately 138 pounds.  There was 
no evidence of anemia.  The veteran reported upper gastric 
distress occurring every three to four months and lasting for 
two to three days at a time.  X-rays of the upper 
gastrointestinal system revealed a nonspecific esophageal 
motility disorder, consistent with the veteran's age; a small 
sliding-type hiatus hernia; and postoperative changes of a 
partial gastrectomy and Billroth II anastomosis.  No 
complicating features were seen.  The pertinent diagnoses 
were a nonspecific esophageal motility disorder, a small 
sliding hiatal hernia, and status post partial gastrectomy 
with a Billroth II anastomosis.

The RO has evaluated the veteran's duodenal ulcer at the 40 
percent rate under 38 C.F.R. § 4.114, Diagnostic Code 7305 
(1999).  Under this section, a 40 percent evaluation is 
warranted for a moderately severe duodenal ulcer, with 
impairment of health manifested by anemia and weight loss, or 
recurring incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A 60 percent 
evaluation is in order for a severe duodenal ulcer, with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, and with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  See also 38 C.F.R. § 4.112 
(1999) (weight loss becomes an important factor in rating 
gastrointestinal disorders when there is an appreciable loss 
sustained over a period of time).

In this case, the veteran has reported vomiting that occurs 
several times a week, but there is no evidence of current 
anemia, blood with vomiting, or melena.  The veteran has 
reported that his weight is stable at 138 pounds.  Moreover, 
the report of his December 1997 VA examination indicates that 
his periods of upper gastric distress occur approximately 
once every three to four months for two to three days at a 
time.  Overall, this evidence is significantly more 
clinically characteristic of the criteria for a 40 percent 
evaluation than that for a 60 percent evaluation under 
Diagnostic Code 7305.  As such, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for a duodenal ulcer.  In reaching this 
conclusion, the Board acknowledges that, under 38 U.S.C.A. 
§ 5107(b) (West 1991), all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's present claim, that 
doctrine is not for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

C. Consideration under 38 C.F.R. § 3.321(b)(1) (West 1991)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Claims for service connection for an abdominal aneurysm, 
a back disorder, tinnitus, and PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Additionally, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

In this case, the veteran's service medical records are 
entirely silent for an abdominal aneurysm, a back disorder, 
tinnitus, and PTSD.  The  report of the veteran's December 
1997 VA general medical examination report indicates that 
there was ultrasound evidence of an aneurysm, and a diagnosis 
of a small aneurysm of the distal aorta, unchanged on a 
February 1997 examination, was rendered.  However, there is 
no medical evidence of record whatsoever of a post-service 
back disorder or tinnitus; although the veteran complained of 
ringing in his ears during a February 1952 VA audiological 
examination, no corresponding diagnosis was rendered.  Also, 
as indicated above, both the VA psychiatrist who examined the 
veteran in December 1997 and the Vet Center counselor who 
provided a statement in August 1998 found no basis for a 
diagnosis of PTSD.  Rather, the veteran's service-connected 
anxiety disorder was diagnosed instead.

In this case, there is no competent medical evidence of 
record of a nexus between the veteran's currently diagnosed 
abdominal aneurysm, and there is no medical evidence of 
record suggesting a current back disorder, tinnitus, or PTSD.  
Indeed, the only evidence of record supporting the veteran's 
claims is his own lay opinion, as set forth in his October 
1997 application.  However, the veteran has not been shown to 
possess the medical expertise necessary to render a diagnosis 
or to establish a nexus or link between a currently diagnosed 
disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Therefore, 
the lay contentions of record, alone, do not provide a 
sufficient basis upon which to find these claims to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claims for service connection for an 
abdominal aneurysm, a back disorder, tinnitus, and PTSD, 
these claims must be denied as not well grounded.  The Board 
observes that, in denying the veteran's claims for service 
connection as not well grounded, the Board is denying these 
claims on the same basis utilized by the RO in the appealed 
April 1998 rating decision.  Since the veteran's claims are 
not well grounded, the VA has no further duty to assist the 
veteran in developing the record to support his claims.  See 
Epps v. Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) ("there 
is nothing in the text of § 5107 to suggest that [VA] has a 
duty to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim").

The Board is aware that the veteran's December 1997 VA 
general medical examination report contains a reference to an 
unspecified February 1997 examination, which reportedly 
revealed an abdominal aneurysm.  The report of this 
examination is not currently of record.  In this regard, the 
Board would point out that the VA has a duty under 38 
U.S.C.A. § 5103(a) (West 1991) to notify the veteran of the 
evidence needed to complete his application for service 
connection when the VA is aware of the existence of relevant 
evidence.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997); see also Robinette v. Brown, 8 Vet. App. at 
77-78.  Essentially, the veteran needs competent medical 
evidence showing that he suffers from each of his claimed 
disabilities and that there is a relationship between such 
disabilities and service. 

III.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991); see also 38 C.F.R. §§ 20.302, 
20.1103 (1999).  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

The Board has a legal duty to address the "new and material 
evidence" requirement even in cases, such as the present 
case, where the appeal arises from the RO's denial of service 
connection on a de novo basis and where there is a prior 
final denial of record of the same claim.  If the Board finds 
that no new and material evidence has been submitted, it is 
bound by a statutory mandate not to consider the merits of 
the case.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown,  4 Vet. App. 239, 244 (1993). 

38 C.F.R. § 3.156(a) (1999) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In the present case, the Board observes that the RO denied 
service connection for nerve-type deafness in a May 1952 
rating decision on the basis that the veteran's current 
hearing loss, as shown by a May 1952 VA examination, was not 
incurred in or aggravated by service.  The veteran was 
notified of this decision in the same month but did not 
respond within a year of notification.  Therefore, the June 
1952 rating decision is considered to be a final decision 
under 38 U.S.C.A. § 7104(c) (West 1991).  As such, the 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the June 1952 rating 
decision.

The only pertinent evidence of record submitted since the 
June 1952 rating decision is the veteran's October 1997 claim 
and the report of his December 1997 VA general medical 
examination.  In this regard, the Board again observes that 
the veteran lacks the medical expertise needed to render an 
opinion as to whether a relationship exists between a current 
disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 
at 494-95.  Moreover, the December 1997 examination report 
reflects that the veteran wore hearing aids and contains a 
diagnosis of hearing loss, but this report contains no 
commentary regarding the etiology of this disorder.  Both 
pieces of evidence are new to the record, but neither bears 
"directly and substantially" on the question of whether the 
veteran incurred bilateral hearing loss as a result of 
service.  As such, this evidence is not so significant that 
it must be considered in order to fairly decide the veteran's 
claim for service connection for that disorder.  Therefore, 
this evidence is not "new and material" and does not 
present a basis for reopening the veteran's previously denied 
claim.

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.  As such, there is no further duty on the part of the 
VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify the 
veteran of the evidence required to complete his application.  
See McKnight v. Gober, 131 F.3d at 1484-85.


ORDER

Entitlement to an initial evaluation of 30 percent for an 
anxiety disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

The claim of entitlement to an increased evaluation for a 
duodenal ulcer is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for an abdominal aneurysm is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a back disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for tinnitus is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for PTSD is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for bilateral hearing loss, 
the appeal is denied.



REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim of entitlement to TDIU.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).  This duty 
includes conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  

In this case, the Board observes that the veteran underwent 
three VA examinations in conjunction with his current claims 
in December 1997, but none of his examiners addressed the 
question of whether his service-connected disabilities, a 
duodenal ulcer and an anxiety disorder, rendered him unable 
to secure or follow a substantially gainful occupation.  See 
38 C.F.R. § 4.16 (1999).  The Board may not reject a claim of 
entitlement to TDIU without producing evidence, as 
distinguished from mere conjecture, that a veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Specifically, the VA has a duty to supplement the record by 
obtaining the report of an examination which includes an 
opinion as to the effect of the veteran's service-connected 
disabilities on his employability.  See Friscia v. Brown, 7 
Vet. App. 294, 297 (1995). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a comprehensive VA examination, or 
examinations, if deemed necessary, with 
an appropriate examiner or examiners, to 
determine the effect of his service-
connected duodenal ulcer and anxiety 
disorder on his employability.  The 
claims file must be made available to and 
be thoroughly reviewed by the examiner(s) 
in connection with the examination(s).  
Based on examination findings and other 
evidence contained in the claims file, 
the examiner(s) must offer an opinion as 
to whether it is at least as likely as 
not that the veteran is unable to obtain 
and maintain gainful employment solely as 
a result of his service-connected 
disorders, without regard to his age or 
any other, nonservice-connected 
disorders.  The examination report(s) 
must include a complete rationale for all 
opinions and conclusions expressed.

2.  Thereafter, the RO should review the 
examination report(s) to ensure complete 
compliance with the directives of this 
REMAND.  If not, the report(s) should be 
returned to the examiner(s) for 
completion, as the United States Court of 
Appeals for Veterans Claims has 
determined that a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998). 

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to TDIU.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case.
 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



